IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,401-01


                          EX PARTE JOSEPH CROCHON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1444945-A IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine in an amount of less than one gram, and was sentenced pursuant to Section 12.44(a) of the

Texas Penal Code to thirty days in county jail. He did not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because after he entered his plea, the evidence in his case was tested and found not to contain any

cocaine. Although Applicant has discharged his sentence in this case, he alleges that he is suffering

continuing consequences as a result of this conviction. Those continuing consequences are sufficient
                                                                                                    2

to allow this Court to address his claims. Ex parte Harrington, 310 S.W.3d 452, 456-57 (Tex. Crim.

App. 2010).

         The parties have entered agreed findings of fact and conclusions of law, and the trial court

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and

intelligent choice. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. The judgment in Cause No. 1444945 in the 338th District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 27, 2016
Do not publish